437 F.2d 455
PEOPLE of the STATE of CALIFORNIA, Plaintiff-Appellee,v.William DUCKETTE, Defendant-Appellant.
No. 26167.
United States Court of Appeals, Ninth Circuit.
February 4, 1971.
Rehearing Denied March 1, 1971.

Appeal from the United States District Court for the Central District of California; A. Andrew Hauk, Judge.
Monty G. Mason II, Van Nuys, Cal., for appellant.
Roger Arnebergh, City Atty., Michael T. Sauer, Asst. City Atty., Howard Fox, Deputy City Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, MERRILL and DUNIWAY, Circuit Judges.
PER CURIAM:


1
The order remanding the case to the state court is affirmed. Georgia v. Rachel, 1966, 384 U.S. 780, 86 S.Ct. 1783, 16 L.Ed.2d 925; Greenwood v. Peacock, 1966, 384 U.S. 808, 86 S.Ct. 1800, 16 L. Ed.2d 944; California v. Sandoval, 9 Cir., 1970, 434 F.2d 635.